Citation Nr: 0507036	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic acquired 
nasal disorder as the result of surgical correction of a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO, in pertinent part, determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for postoperative 
deviated nasal septum.

In November 2003, the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for postoperative deviated nasal 
septum, and remanded the claim of entitlement to service 
connection for postoperative deviated nasal septum on a de 
novo basis to the RO for further development and adjudicative 
action.

In December 2004 the RO denied entitlement to service 
connection for postoperative deviated nasal septum on a de 
novo basis.

The case has been returned to the Board for further appellate 
review.

In March 2005 the undersigned Veterans Law Judge granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  During active service in March 1947, the veteran had 
surgical correction of a deviated nasal septum with no 
residual disability shown at separation from service.  

2.  The competent and probative medical evidence of record 
establishes that the veteran has no chronic acquired nasal 
disorder resulting from surgical correction of a deviated 
nasal septum.


CONCLUSION OF LAW

A chronic acquired nasal disorder resulting from surgical 
correction of a deviated nasal septum was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2004); VAOPGCPREC 3-03.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in March 1947 the 
veteran had surgical correction of a deviated nasal septum.  
Statements recorded for clinical purposes disclosed that 
according to the veteran, a nasal septum spur had been 
present for three years.  The nasal septum spur was removed 
during service.  

There were no nasal abnormalities reported at the time of the 
veteran's separation from active service.  Subsequent Reserve 
medical examinations conducted in March 1968 and October 1975 
were also negative for any evidence of a chronic acquired 
nasal disorder.

A March 1994 VA medical examination report shows the veteran 
was diagnosed with recurrent nasal obstruction, status post 
submucus resection, and status post deviated nasal septum.

In August 1994 the RO denied entitlement to service 
connection for postoperative deviated nasal septum on the 
basis that such disorder had preexisted service, had improved 
due to ameliorative surgical correction in service, and had 
not been aggravated thereby.

The evidence obtained in connection with the current claim 
consisting of contemporaneously dated VA outpatient treatment 
reports show that an October 2001 examination disclosed no 
evidence of any nasal disorder.  He was diagnosed with 
allergic rhinitis controlled on Zyrtec.  It was noted that he 
had had nasal surgery twice, and that he breathed through his 
mouth most of the time.  



A record dated in April 2002 shows the veteran could not get 
rid of a lung infection.  He had returned from Mexico two 
months previously during which time he developed a lung 
infection.  He had a history of smoking.  No nasal congestion 
was found.  A chest x-ray revealed coarse peribronchial 
thickening in the right lower lung.  Bronchitis verses 
pneumonia was recorded.

A December 2003 private medical record shows the veteran had 
a history of nasal surgery in "1946" and 1992.  He 
complained of difficulty breathing trough the nose.  
Examination of the nose disclosed a residual deviation to the 
right and a septal perforation which was a complication of 
nasal surgery.  The examination diagnoses were septal 
perforation and residual deviation of the nose.

The evidence obtained in connection with the current claim 
shows that the veteran has taken back his previous contention 
that postoperative deviated nasal septum is due to exposure 
to ionizing radiation in service, and now claims that such is 
due to injury sustained while boxing in service.

VA conducted a nose, sinus, larynx, and pharynx examination 
of the veteran in October 2004.  He gave a history of nasal 
complaints going back some 40 years or so.  He complained of 
persistent difficulty in nasal breathing, a feeling of post 
nasal discharge and constant expectoration, and a foul 
looking sputum.  As a result of the latter, he felt that he 
gets pneumonia easily and frequently.  He felt that his 
illness started with his being beaten fairly severely during 
a boxing match in 1946.  He suffered, apparently, significant 
nasal injuries which required a septoplasty in 1947.  
Additional surgery was performed in the early 1990's.  He 
related having persistent nighttime nasal obstruction and 
purulent sputum.

The examiner noted that on examination the veteran was seen 
to comfortably breathe through his nose with his mouth shut 
periodically while he was being examined.  External nasal 
examination looked good.  Intranasal examination showed the 
septum to be straight.  Airways were good, but perhaps 
slightly dry.  There was an inferior septal perforation of 5-
6 millimeters (mm) in size.  The examiner recorded that he 
had identified no significant nasal obstruction whatsoever.  

The examination diagnostic impressions were status post nasal 
and septal injury operated times two, with a straight nasal 
septum with a small inferior insignificant septal 
perforation; and adequate nasal airways by examination.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2004).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of  chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish  preservice existence 
thereof.  

Conditions of an infectious nature are to be considered with 
regard to the circumstances of the infection and if 
manifested in less than the respective incubation periods 
after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation  
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(2004).

The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

If the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration 
in determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable 
evidence that the disease or injury existed prior to service.  
Second, VA must show by clear and unmistakable evidence that 
the pre-existing disease or injury was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


In the present case, the January 2002 rating decision, the 
July 2002 Statement of the Case (SOC), the September 2002 and 
the October 2004 Supplemental Statements of the Case (SSOC's) 
cite the law and regulations that are applicable to the 
appeal and explain why the RO denied the claim.  The December 
2004 SSOC sets forth the text of the VCAA regulations.  

In addition, in January 2001 and January 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the VCAA notice letters were sent before the 
initial RO adjudications of the veteran's claim with respect 
to ascertaining whether new and material evidence had been 
submitted to reopen the claim, and service connection on a de 
novo basis, and thus complied with the express requirements 
of the law as found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded a VA special nasal examination in connection 
with his claim for service connection for a chronic acquired 
nasal disorder resulting from surgical correction of a 
deviated nasal septum.  


Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has not met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he does 
not have the disability at issue claimed as a chronic 
acquired nasal disorder resulting from surgical correction of 
a deviated nasal septum.  In this regard, the October 2004 VA 
special nasal examination shows the medical specialist found 
no nasal disorder and in fact diagnosed an adequate nasal 
airways examination.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired nasal disorder, muchless a 
competent medical opinion linking such nasal disorder to 
service on any basis.  The only support for this claim is 
found in his statements on file.  He is not qualified to 
render a medical diagnosis or a medical opinion.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that a witness 
must be competent in order for his statements or testimony to 
be probative as to the facts under consideration); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
nasal disorder resulting from surgical correction of a 
deviated nasal septum.  38 U.S.C.A. §§ 1110, 1131, 1132, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2004); VAOPGCPREC 3-03.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
nasal disorder resulting from surgical correction of a 
deviated nasal septum.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
nasal disorder resulting from surgical correction of a 
deviated nasal septum is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


